NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-3582-10T1


ELIZABETH GNALL,
                                       APPROVED FOR PUBLICATION
     Plaintiff-Appellant/
     Cross-Respondent,                        August 8, 2013

v.                                        APPELLATE DIVISION


JAMES GNALL,

     Defendant-Respondent/
     Cross-Appellant.
_______________________________

         Argued January 29, 2013 - Decided August 8, 2013

         Before Judges Messano, Lihotz and Kennedy.

         On appeal from the Superior Court of New
         Jersey, Chancery Division, Family Part,
         Bergen County, Docket No. FM-02-2021-08.

         Dale E. Console argued         the     cause    for
         appellant/cross-respondent.

         Barry   L.  Baime   argued  the   cause  for
         respondent/cross-appellant (Budd Larner, PC,
         attorneys; Mr. Baime, of counsel; Donald P.
         Jacobs, on the briefs).

     The opinion of the court was delivered by

LIHOTZ, J.A.D.

     These     matrimonial   cross-appeals       challenge     several

provisions in a final judgment of divorce entered following a

seventeen-day trial, including the propriety of awarding limited
duration alimony following the parties' fifteen-year marriage.

Plaintiff Elizabeth Gnall attacks the award of limited duration

alimony,      suggesting          she       should      have      been     awarded       permanent

alimony.          She also argues the judge abused his discretion in

restricting her access to the awarded supplemental child support

in    this   high        income       case,       and   in     allocating        her    equitable

entitlement         to     defendant's             2007      and        2008    bonus      income.

Defendant James Gnall has abandoned his cross-appeal challenging

the   amount       of    alimony,       but       continues        to    maintain       the   child

support calculations were erroneous.                         He also contends the judge

abused    his      discretion          when       ordering        him    to    pay     plaintiff's

attorney's fees, and mistakenly set the amount of life insurance

he must obtain to guarantee the ordered support obligations.                                      We

affirm in part and reverse in part.

                                                   I.

       The facts are taken from the trial record.                                    Our limited

recital      is    tailored       to    address         only      those       issues    raised    on

appeal, rather than all issues addressed at trial.

       The    parties         married        on    June      5,    1993,       and     have   three

children, who are now ages fourteen, thirteen, and eleven.                                        In

2008,     plaintiff           filed     a     complaint           and    defendant       filed     a

counterclaim            for     divorce,            each       alleging          irreconcilable




                                                   2                                      A-3582-10T1
differences.        At the time trial commenced on April 8, 2009, both

parties were forty-two years old.

      The    trial     focused      on   factors    necessary    to    discern    the

appropriate nature and amount of alimony.                The parties presented

factual      and     expert      testimony     regarding       plaintiff's       past

employment and future employability prospects once she returned

to   the    workforce;      defendant's     current    and    anticipated    future

earnings; and the needs of plaintiff and the children.                            The

parties and their experts testified.

      Prior    to     the     parties'     marriage,    plaintiff      received      a

bachelor's degree in electrical engineering and, while working

full-time as an engineer for IBM, obtained a master's degree in

computer science.           At the time of the marriage, she was employed

as a software programmer and systems analyst for the foreign

exchange     sales    group    of    Goldman   Sachs,    earning      approximately

$62,000 per year.           She later worked as a senior programmer and

analyst for the Government Securities Clearing Corporation, and

then as Assistant Vice President at Bankers Trust Corporation,

performing         computer    programing,         creating     web    sites,     and

developing web interfaces.               In 1999, while pregnant with the

parties' second child, she left her corporate position to join a

friend's start-up company, known as "Visual Tonic."                     Her salary

in 1997 was $115,048.            She earned $94,000 for part of 1998 and




                                           3                                A-3582-10T1
$52,202 for part of 1999, the years the two older children were

born.    Thereafter, with defendant's assent, she stopped working

outside the home to principally care for the children.                                       The

parties' third child was born in 2002.

    At trial, plaintiff explained she believed her programming

skills   were    "obsolete"       and      needed       to    be    "totally       retrained"

prior    to   reentry     into       the    rapidly         changing       computer       field.

Moreover,     she     assumed     she      would       be    competing        with    younger

candidates for available entry-level positions.                               Consequently,

she was dissuaded from returning to computer programing and,

instead, proposed to pursue a career as a math teacher.                                      She

chose    teaching      based    on    a    perception         there    existed        a    "high

demand" for such professionals and, more important, because her

prospective      work    schedule         would   coincide          with    the    children's

school    day,        thereby     minimizing            childcare          costs     and     any

disruption       to     the     children's          routine.                Plaintiff        had

investigated the requirements to obtain a teaching certification

and believed she could acquire the necessary training through

part-time     study      in    four    years      or    less,       depending        upon    the

acceptance of previously earned college credits.                             She initially

intended to obtain the necessary degree from William Paterson

University,      which    was    proximate         to    her       home,    but    ultimately

enrolled in a three-year online program sponsored by Western




                                             4                                        A-3582-10T1
Governors University in Utah.                Plaintiff estimated the cost to

obtain her degree, excluding books, was approximately $18,610,

representing tuition for six semesters at $2935 per block, plus

a $1000 student teaching fee.

    Plaintiff          described    her     health   concerns.         She    underwent

skull-based      neurosurgery       to     remove    a   mass    in   November     2006.

Resultant nerve damage caused her to experience facial numbness,

occasional eye pain, and intermittent noises in one ear.                             She

returns    for        annual     medical     reviews     of     her    condition     and

undergoes an MRI every year.               She attended counseling to address

stress caused by the divorce and the accompanying litigation.

Plaintiff did not believe her medical conditions impeded her

ability to resume employment.

    Prior        to     trial,     plaintiff      participated         in    employment

evaluations,      during       which       she   expressed      her     interest     was

"raising    her       children."           Elaborating,       she     said   she   "had

absolutely no interest . . . and ha[d]n't given much thought to

her career[,]" although she had taken a community college course

providing an overview of veterinary technician careers.                        She did

not desire that job and suggested to defendant's expert she was

interested in culinary arts.                She expressed a similar sentiment

when evaluated by her own expert, stating she might like to work




                                             5                                 A-3582-10T1
"at some point in the future," but presently was concerned about

the care of the children.

      Each      party      presented        expert         testimony         addressing

plaintiff's employment prospects.             Defendant offered the opinion

of David B. Stein, Ph.D., of Vocational Consulting Group, Inc.

Plaintiff then offered the opinion of Charles Kincaid, Ph.D., of

Kincaid Vocational & Rehabilitation Services.

      Dr.     Stein      obtained      plaintiff's           work      history        and

educational background, and developed a "worker trade profile"

to identify available jobs matching plaintiff's qualifications

or positions she could reasonably become qualified to perform

based on her past education and experience.                   Using United States

Department of Labor categories of employment, Dr. Stein opined

plaintiff was "very qualified" for and would be "best suited" to

continue as a computer programmer or computer software engineer

because she had a "very high level of training."                          He believed

plaintiff     could     readily     "update    her         skills"     by    obtaining

necessary retraining, either online or at universities in the

geographic area, in approximately six to twelve weeks, at a cost

of   $1,000    to     $4,000,   depending     on     the    type     of     skills    she

developed.

      Dr.     Stein     observed    computer       programming         and    software

engineering      positions      "exist[ed]         in      large     numbers"        and,




                                        6                                      A-3582-10T1
according to recent projections from the Department of Labor,

were among the occupations expected to grow the fastest over the

upcoming decade.         He noted computer programmers earned less than

software       engineers.         Nationally,       positions     in    these     fields

carried an annual salary of between $80,000 and $93,740, with

even higher wages, on average, in Bergen County.                          Because she

possessed a "very strong academic, as well as job performance

background," Dr. Stein did not view plaintiff's absence from the

job market as having a "preclusive" effect on her ability to

obtain employment.          Dr. Stein opined plaintiff could expect an

initial    annual       salary    of    between     $58,000     and    $69,000,      but,

judging by her past performance, she could anticipate rapid wage

growth and, within two or three years, perhaps earn an annual

salary in excess of $115,000.

    Plaintiff's          expert,       Dr.   Kincaid,      similarly      focused      on

plaintiff's return to employment in the computer field, even

though    he    noted    she     expressed       disinterest    in     such   work    and

"wanted a change[.]"             He disagreed with Dr. Stein's conclusions

regarding      plaintiff's       employability,       as   well   as    the   probable

length and cost of retraining, noting hiring trends for computer

programmers did not show anticipated growth over the ensuing

decade.        He agreed, however, "faster than average growth" and

"very good prospects" of employment were predicted for computer




                                             7                                  A-3582-10T1
systems     analysts,         a   position       similar        to    plaintiff's           IBM

position, and also for computer software engineers, a field in

which      plaintiff's        skills    and      educational          background           were

compatible, despite her lack of direct experience.

      Using the reported requirements and salaries found in local

job advertisements, Dr. Kincaid concluded plaintiff needed to

engage     in   approximately        one    to    two    years       of     retraining       to

upgrade her skills, at a cost of $10,000 to $15,000.                                  He too

discussed       plaintiff's         possible      employment           as     a     software

engineer, for which entry level positions included an estimated

annual salary of $56,764, and a mean salary of $67,763.

      Next, defendant testified as to his employment and income.

A certified public accountant, he was working as Chief Financial

Officer     for    the   America       Financial        Group    of        Deutsche    Bank.

Defendant's annual compensation included his fixed annual salary

and a discretionary bonus paid in February following the close

of   the   calendar      year.       His    bonus    payment         included      cash     and

deferred equity units, or stock options, restricted by a three-

to five-year period of vesting.                  The following chart sets forth

defendant's       remuneration       from   employment      as       paid     in    calendar

years 2005 through 2010, understanding cash bonuses and equity

units    were     paid   in   the    February       following        the    close     of    the

actual compensation year on which they were based.




                                            8                                       A-3582-10T1
      YEAR             SALARY        CASH BONUS          EQUITY         TOTAL
                                                          UNITS      COMPENSATION
      2005            $185,000       $ 325,000                       $ 510,000
      2006            $185,000       $ 481,100          $ 84,900     $ 751,000
      2007            $200,000       $ 718,702          $ 97,298     $1,016,000
      2008            $200,000       $ 766,507          $108,493     $1,075,000
      2009            $200,000       $1,296,806         $303,194     $1,800,000
      2010            $400,000       $ 788,899          $683,326 &   $2,100,000
                                                        $227,7751

       Defendant specifically addressed his 2008 bonus.                 He stated

the terms of the bonus were negotiated in July 2008, as part of

his    promotion,       which     post-dated      plaintiff's     complaint     for

divorce.      The 2008 bonus check (received in February 2009) was

not directly deposited into the parties' joint checking account,

as    was    the    custom    with    prior    bonuses.       Rather,   defendant

deposited the check into an account titled solely in his name.

Although a portion of the cash bonus may have been used for

pendente      lite     support,      defendant    argued    plaintiff    was    not

entitled to an equitable share of the funds because he received

the money as part of his promotion, not as a result of his past

performance.

       Evidence of the parties' expenses and the marital lifestyle

was also presented.              Both parties marked into evidence their

respective         original   and    revised     Case    Information    Statements




1
     In 2010, defendant was awarded an annual incentive award,
which vests over three years.



                                          9                               A-3582-10T1
(CIS),    and    plaintiff       presented          expert     testimony      from        Rufino

Fernandez, Jr., CPA, a forensic accountant.

     At the time of trial, the parties' Ridgewood marital home

had been sold, plaintiff and the children were renting a smaller

residence in Ridgewood, and defendant had moved to an apartment

in Manhattan's upper west side.                       Plaintiff's initial CIS was

based    on    the    costs    of   the       marital       home     and   listed     monthly

expenses totaling approximately $35,000.                       Her budget was revised

to $21,041 per month to reflect her change in residence.2                                On the

other    hand,       defendant      reported         the     family's       joint     marital

lifestyle while living in Ridgewood was $23,664 per month, of

which he allocated $10,906 for his needs.                           He too modified his

budget    after       moving      to     New        York     City,     claiming       monthly

expenditures of $19,803.

     During       the     marriage,           plaintiff       handled        the    family's

finances.       Defendant's paycheck was directly deposited into the

joint    checking      account,        from    which       plaintiff       paid    utilities,

food,    and    smaller       landscaping           bills.         Similarly,       the    cash

portion of defendant's bonus was directly deposited into the

joint    checking       account     and       disbursed       by    plaintiff       to    cover

current and future anticipated expenses.                        For example, in 2007,


2
     In the course of the trial, the marital home was sold,
netting $797,411.



                                               10                                    A-3582-10T1
a   portion    of    the    bonus      remuneration         was    placed    in    savings;

$10,000 was placed in each of the children's uniform gift to

minor's      accounts       (UGMA);      $10,000       was    used     to     reduce       the

principal     balance       of   the    mortgages;      a    sum    was     set    aside   to

satisfy the resultant tax obligations; and the remainder was

used    to    pay    credit      card    bills,      car     expenses,       the    monthly

mortgages, real estate taxes and insurances, large landscaping

bills, and the like.

       Defendant drove a 2008 Infiniti M45 after trading in a 1998

Nissan Maxima.         His monthly car payment was $1,039.                        Plaintiff

drove a 2007 Cadillac Escalade, which was encumbered by a loan

requiring     a     monthly      payment   of    $1,583.           Plaintiff      explained

groceries were purchased from Whole Foods or Kings, clothing was

bought from Talbots, Nordstrom, Macy's, Ann Taylor, Victoria's

Secret, Lilly Pulitzer, and the Gap, and defendant's suits were

purchased from Barney's in New York City.                          The family enjoyed

multiple vacations each year, which had included ski trips to

Aspen   and       Switzerland,      stays       at   Disney       World,     ocean     front

rentals in the Outer Banks, North Carolina, and shorter trips to

Rhode Island and Boston.                Plaintiff insisted the parties always

had money to buy whatever they wanted and never worried; they

always paid their expenses when incurred; and other than the

mortgages     and     car   loans,       they    had   no    debts.         The    children




                                            11                                      A-3582-10T1
attended     public     school    and     were    involved       in    several     other

extracurricular activities, such as sports and music lessons.

Each child was engaged in counseling to address issues arising

from their parents' divorce.

      Plaintiff's       expert,      Fernandez,          prepared       a    lifestyle

analysis after interviewing plaintiff and reviewing the historic

Quicken    checking      expenses,        other   bank     account      records,     and

investment        documentation     for    the    period    from      2004   to    2007.

Fernandez admitted plaintiff reviewed his preliminary drafts to

verify the accuracy of his proposed expense allocations, he did

not consult with defendant.                In order for plaintiff and the

children     to    maintain   the    marital      lifestyle,      Fernandez       opined

she would need $24,252 per month, plus additional monies for

savings and income tax obligations resulting from the alimony

receipts.3

      On cross-examination, the accuracy of Fernandez's report

was   attacked.         Defendant     showed      Fernandez      had    artificially

inflated     the    total   needs    of    plaintiff       and   the    children     by:

including miscellaneous expenses that were actually transfers

between accounts, not expenses; including costs expended for the


3
     Fernandez determined the amount of the parties' savings
over the years was: $58,692 in 2004; $148,184 in 2005; $239,078
in 2006; and $334,651 in 2007.




                                           12                                 A-3582-10T1
benefit of defendant; and doubling actual vacation costs and a

portion of the cash expenditures.

      Defendant's testimony emphasized his financial success was

recent and not representative of the marital lifestyle.                He also

argued   the    parties     had   recently   increased       their   household

expenditures by using a home equity loan to build an addition to

the home, and by buying newer cars.           He asserted these expenses

should not be considered when calculating the standard of living

enjoyed during the marriage.

      Reviewing the evidence submitted, the trial judge concluded

the parties enjoyed "an upper middle class" lifestyle that was

more modest than what could be afforded on defendant's more

recent remuneration.        He fixed the monthly needs of plaintiff

and the three children at $18,000.            After concluding plaintiff

could return to the computer field and earn "between $61,200 and

$94,000," he considered the alimony factors, understanding his

obligation to make statutory findings.              He found the parties'

fifteen-year     marital     relationship     was     "not   short     term[.]"

Nevertheless, when he weighed the "relatively young" age of the

parties, and their good health and education, which allowed them

to   obtain    employment   "at   good    salaries"    and   thereby    support

"excellent lifestyles for themselves and their children[,]" the

judge concluded "the parties were not married long enough and




                                     13                                A-3582-10T1
are not old enough for [defendant] to be responsible to maintain

that    lifestyle      permanently        for      [plaintiff]."             He   therefore

concluded, "this is not a permanent alimony case."

       The    judge     also   rejected           an   award       for   rehabilitative

alimony.         Even      though       he    acknowledged          plaintiff          needed

retraining, he found plaintiff could take classes online at her

own pace.       The judge also noted plaintiff had failed to work

toward obtaining employment during the two years the case was

pending.      Consequently, he imputed $65,000 annual income to her,

effective     immediately,        and   awarded        $18,000     per       month   limited

duration alimony for eleven years.                        The alimony award was to

terminate on September 1, 2021, coincident with the youngest

child's anticipated departure for college.                         Further, the award

would not be subject to modification based on plaintiff's future

earnings;     rather,      modification           would    be    permitted        only    upon

either party's death or plaintiff's remarriage.

       The initial child support calculations made following trial

were challenged in post-judgment motions.                          At that time, the

judge corrected an error and re-calculated child support under

the    guidelines     as   $997     per      week.        He    added    a    supplemental

support      award    of   $1600    per      month     per      child,   requiring         the

maximum      gift    tax   amount       (currently,            $13,000   per      year)     be

deposited into the children's UGMA accounts, unless the parties




                                             14                                      A-3582-10T1
agreed otherwise.        Any remaining sums would be paid monthly to

plaintiff to use as she saw fit.

    The judge concluded the marital portion of defendant's 2008

bonus (paid in February 2009) was limited to the proportionate

amount represented by the period prior to the filing date of the

complaint, that is January 1, to March 10, 2009.                         The judge

calculated the total marital portion as $216,700 and concluded,

"at best plaintiff's share would be fifty percent, or $108,300."

However, the judge determined plaintiff's interest was offset by

her past receipt of tax-free pendente lite support and other

lump sum payments made during the two-year litigation.

    Defendant     was     ordered       to    maintain    $3   million    in   life

insurance   during      the    limited       duration    alimony   term.        When

alimony ended, he was permitted to reduce the life insurance to

$1 million until the emancipation of the children.                        Finally,

defendant   was   ordered      to     satisfy   the     outstanding   $105,423.86

balance plaintiff owed to her attorney.

    Motions       were        filed      for     reconsideration         of    some

determinations and for clarification of others.                    As noted, the

amount of child support was adjusted.                   Also, the judge denied

defendant's cross-motion to reduce the life insurance obligation

to the actual amount of alimony due.                      Thereafter, plaintiff




                                         15                                A-3582-10T1
appealed and defendant cross-appealed from designated provisions

of the judgment.

                                             II.

      Our review of a trial court's factual findings is limited.

N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 278-79

(2007) (citation omitted).                 "The general rule is that findings

by   the    trial    court         are   binding   on     appeal   when    supported     by

adequate, substantial, credible evidence."                         Cesare v. Cesare,

154 N.J. 394, 411-12 (1998) (citing Rova Farms Resort, Inc. v.

Investors Ins. Co. of Am., 65 N.J. 474, 484 (1974)).                              We defer

to credibility determinations because a trial court "'hears the

case,      sees     and       observes     the     witnesses,      [and]       hears   them

testify,'" affording it "'a better perspective than a reviewing

court in evaluating the veracity of witnesses.'"                               Id. at 412

(quoting Pascale v. Pascale, 113 N.J. 20, 33 (1988) (internal

quotation marks and citations omitted)).

      Further, we recognize the "special expertise" of judges in

addressing discretionary matters in the Family Part.                            Therefore,

if the trial judge's conclusions are evidentially supported, we

are inclined to accept them.                     Ibid.     Consequently, we do "not

disturb the 'factual findings and legal conclusions of the trial

judge      unless    .    .    .    convinced      that    they    are    so    manifestly

unsupported by or inconsistent with the competent, relevant and




                                              16                                  A-3582-10T1
reasonably   credible       evidence      as    to   offend     the    interests      of

justice.'"         Ibid.    (internal       quotation       marks     and     citations

omitted).        "Only when the [trial] court's conclusions are so

'clearly mistaken' or 'wide of the mark'" that the judge was

obviously    mistaken,       should    we       interfere     and     make    our    own

findings to "ensure that there is not a denial of justice."

N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104

(2008) (quoting N.J. Div. of Youth & Family Servs. v. G.L., 191

N.J. 596, 605 (2007)).

       On the other hand, our review of a trial court's legal

conclusions is always plenary.              D.W. v. R.W., 212 N.J. 232, 245-

46 (2012) (citing Balsamides v. Protameen Chems., 160 N.J. 352,

372    (1999)).       We     are   not      bound    by     "[a]      trial     court's

interpretation of the law and the legal consequences that flow

from   established        facts[,]"    which      "are    not   entitled        to   any

special deference."          Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995).

                                         III.

                                          A.

       Plaintiff's principal challenge on appeal attacks as error

the    judge's    award    of   limited        duration     alimony.          Plaintiff

succinctly asserts: "This is a permanent alimony case."




                                          17                                   A-3582-10T1
      "Alimony is a claim arising upon divorce, which is rooted

in    the   parties'   prior   [financial]         interdependence"        created

during their marital relationship.                Reese v. Weis, 430 N.J.

Super. 552, 569 (App. Div. 2013).                 Whether alimony should be

awarded is governed by distinct, objective standards defined by

the    Legislature     in   N.J.S.A.     2A:34-23b.          When    alimony       is

requested,    the    statute   demands      the   court     consider      and   make

specific findings regarding:

            (1) The actual       need       and   ability    of     the
            parties to pay;

            (2) The duration of the marriage or civil
            union;

            (3) The age, physical and emotional health
            of the parties;

            (4) The standard of living established in
            the   marriage  or   civil   union  and   the
            likelihood that each party can maintain a
            reasonably comparable standard of living;

            (5) The earning capacities, educational
            levels, vocational skills, and employability
            of the parties;

            (6) The length of absence from the                      job
            market of the party seeking maintenance;

            (7) The parental      responsibilities          for     the
            children;

            (8) The time and expense necessary to
            acquire sufficient education or training to
            enable the party seeking maintenance to find
            appropriate employment . . . ;




                                       18                                  A-3582-10T1
             (9) The history of the financial or non-
             financial contributions to the marriage or
             civil   union   by   each   party   including
             contributions to the care and education of
             the children and interruption of personal
             careers or educational opportunities;

             (10) The equitable distribution of property
             ordered . . . ;

             (11) The income available to either party
             through investment of any assets held by
             that party;

             (12) The tax treatment and consequences to
             both parties of any alimony award . . . ;

             (13) Any other factors which the court may
             deem relevant.

             [N.J.S.A. 2A:34-23b.]

      The law compels judges to weigh all of these statutory

factors to determine whether alimony is appropriate and, if so,

ascertain the nature and calculate the amount of alimony needed

by the dependent spouse.        See N.J.S.A. 2A:34-23c (requiring the

court   to   "make   specific   findings    on   the   evidence"     regarding

statutory factors relevant to an alimony award).                This process

is   designed   to   account    for   the   unique     needs   and   abilities

affecting each dependent spouse,4 as well as the financially




4
     Although we limit the context of our discussion based on
the facts of this case to spouses, we note the statute equally
applies to partners dissolving their civil unions pursuant to
N.J.S.A. 2A:34-2.1.




                                      19                              A-3582-10T1
secure spouse called on to continue support after the marriage

ends in divorce.        Certainly,

           [a] trial court's findings regarding alimony
           should not be vacated unless the court
           clearly abused its discretion, failed to
           consider   all   of   the  controlling    legal
           principles,    made  mistaken    findings,   or
           reached   a    conclusion   that    could   not
           reasonably have been reached on sufficient
           credible evidence present in the record
           after considering the proofs as a whole.
           Heinl v. Heinl, 287 N.J. Super. 337, 345
           (App. Div. 1996). Substantial weight should
           be given to the judge's observations of the
           parties' demeanor and credibility. Ibid.

           [J.E.V. v. K.V., 426 N.J. Super. 475, 485
           (App. Div. 2012).]

    We need not detail the four types of statutorily authorized

alimony    and         the    policy           considerations        underlying         the

Legislature's      creation        of    each       distinct   category      of   alimony

awards.         Instead,      we     rely      on     the   comprehensive         analyses

contained in two opinions of this court, which have scrupulously

reviewed these topics.             See J.E.V., supra, 426 N.J. Super. at

484-89;   Cox    v.    Cox,    335      N.J.    Super.      465,   473-76    (App.     Div.

2000).

    We     nevertheless        emphasize            that    judges       considering     an

alimony request must always keep in mind the primary "purpose of

awarding alimony to a spouse is based on 'an economic right that

arises    out     of    the    marital         relationship        and     provides     the

dependent spouse with a level of support and standard of living



                                               20                                 A-3582-10T1
generally commensurate with the quality of economic life that

existed during the marriage.'"                    Clark v. Clark, 429 N.J. Super.

61, 72-73 (App. Div. 2012) (quoting Mani v. Mani, 183 N.J. 70,

80    (2005)    (internal         quotation       marks     and   citations     omitted)).

The    economic      dependence       created          as   a   result   of    the    marital

relationship         is    a   crucial       finding        necessary    to    impose      the

ongoing financial entanglement of an alimony award.                                  The law

attributes a party's individual success to have been achieved by

virtue    of    the       joint    union     —    "a    shared     enterprise,       a   joint

undertaking, that in many ways . . . is akin to a partnership."

Rothman v. Rothman, 65 N.J. 219, 229 (1974).                         See also Guglielmo

v. Guglielmo, 253 N.J. Super. 531, 543 (App. Div. 1992) ("We are

entirely satisfied that a spouse who maintains the home while

her husband's career advances should share in the rewards of

their combined efforts." (citations omitted)).

       Finally,       a     judge     awarding          alimony      must     methodically

consider all evidence to assure the award is "fit, reasonable

and    just"    to    both        parties,       N.J.S.A.       2A:34-23,     and    properly

balances each party's needs, the finite marital resources, and

the    parties'       desires        to    commence         their    separate        futures,

N.J.S.A.       2A:34-23c.           Parties       must      not   forget,     "alimony      is

neither a punishment for the payor nor a reward for the payee."

Mani, supra, 183 N.J. at 80 (citations omitted).




                                                 21                                  A-3582-10T1
     Here, our focus is not whether alimony should be awarded;

the parties agree alimony is warranted.                     Instead we are asked

what type of alimony suits the facts presented, and whether a

limited duration award was appropriate.

     In     examining    any    alimony    request,     the    court    begins   its

analysis     by   considering     whether      permanent      alimony   should    be

awarded.5    N.J.S.A. 2A:34-23c.          Not every dependent spouse should

receive a permanent alimony award.                   "If the court determines

that an award of permanent alimony is not warranted, the court

shall make specific findings on the evidence setting out the

reasons     therefor."      Ibid.     Only      then    must    the    court   "make

specific findings" on the applicability of the three remaining

authorized alimony awards — limited duration, rehabilitative,

and reimbursement — to discern which one or any combination of

the three is "warranted by the circumstances of the parties and

the nature of the case."         N.J.S.A. 2A:34-23f.

     J.E.V. and Cox have painstakingly compared and contrasted

awards of permanent alimony and limited duration alimony, and

these   cases     include   a   recitation      of    the    legislative   history

underpinning the purpose in adopting limited duration alimony.


5
     "The Legislature's use of the term permanent alimony is a
misnomer in the sense that the award is not everlasting[;]" it
is subject to modification based on statutory events and other
changed circumstances. Reese, supra, 430 N.J. Super. at 575.



                                          22                               A-3582-10T1
Briefly, limited duration alimony was designed "to fill a 'void'

identified    by   the    Commission      to     Study   the    Law   of   Divorce."

Gordon v. Rozenwald, 380 N.J. Super. 55, 65 (App. Div. 2005)

(citing Sponsor's Statement to Senate Bill No. 54 (1998); Report

of the Commission to Study the Law of Divorce 35 (Apr. 18,

1995)).      The undeniable rationale in adding limited duration

alimony as a remedy was to address a dependent spouse's post-

divorce   needs         following    "'"shorter-term            marriages      where

permanent or rehabilitative alimony would be inappropriate or

inapplicable but where, nonetheless, economic assistance for a

limited period of time would be just."'"                       J.E.V., supra, 426

N.J. Super. at 485-86 (quoting Cox, supra, 335 N.J. Super. at

477   (quoting     S.    No.   54,   at        6-7,   208th    Leg.   (N.J.    1998)

(statement of Sens. Kavanaugh & Martin))).6

          Limited duration alimony, like permanent
          alimony, is based primarily on the marital
          enterprise.    It is distinguishable from
          permanent alimony because the length of the
          marriage does not warrant permanent support
          . . . . In order to avoid misuse of limited
          duration alimony to the disadvantage of
          supported spouses divorcing after a long-
          term marriage, the law prohibits award of

6
     In May 2011, the United States Census Bureau reported the
results of the Survey of Income and Program Participation (SIPP)
by the American Community Survey, showing the current average
length of marriage is eight years. See Rose M. Kreider & Renee
Ellis, Number, Timing and Duration of Marriages and Divorces, at
15 (2011), available at http://www.census.gov.prot/2011pubs/p70-
125.pdf.



                                          23                                A-3582-10T1
           limited duration alimony "as a substitute
           for permanent alimony in those cases where
           permanent   alimony  would    otherwise be
           awarded." N.J.S.A. 2A:34-23c[.]

           [Gordon, supra, 380 N.J. Super. at 66.]

Thus, "limited duration alimony represents a form of limited

spousal   support   for   a   specified    purpose,   namely   to   provide

economic assistance for a restricted period of time," Gonzalez-

Posse v. Ricciardulli, 410 N.J. Super. 340, 354 (App. Div. 2009)

(citing Gordon, supra, 380 N.J. Super. at 65), by "offer[ing] a

benefit to spouses deserving of alimony for a limited time . . .

[,] who would be unlikely to receive any alimony under [the

prior] statutory scheme," Gordon, supra, 380 N.J. Super. at 65

(internal quotation marks and citations omitted).           As such,

           [l]imited duration alimony is not intended
           to facilitate the earning capacity of a
           dependent spouse or to make a sacrificing
           spouse whole, but rather to address those
           circumstances where an economic need for
           alimony is established, but the marriage was
           of short-term duration such that permanent
           alimony    is    not    appropriate.    Those
           circumstances stand in sharp contrast to
           marriages of long duration where economic
           need is also demonstrated.     In the former
           instance, limited duration alimony provides
           an equitable and proper remedy.       In the
           latter circumstances, permanent alimony is
           appropriate and an award of limited duration
           alimony is clearly circumscribed, both by
           equitable considerations and by statute.

           [Cox,   supra,  335      N.J.     Super.    at   476
           (emphasis added).]




                                    24                              A-3582-10T1
       Implicated by plaintiff's argument on appeal in this matter

is whether a marriage lasting three months shy of fifteen years

is   the   type     of    "shorter-term      marriage[]"        for    which    limited

duration alimony was adopted by the Legislature.                            In both Cox

and J.E.V., the propriety of the trial judge's award of limited

duration alimony was challenged.                   In each case, a significant

determining factor was the length of the respective marriage.

Certainly, "[t]he 'defining distinction' between permanent and

limited        duration    alimony     is   the     length      of    the    marriage."

J.E.V., supra, 426 N.J. Super. at 488 (quoting Cox, supra, 335

N.J. Super. at 483).           The Coxes had been married for twenty-two

years,     a    circumstance    clearly      removing     any    possibility       of    a

limited duration alimony award.                  Cox, supra, 335 N.J. Super. at

483.     In J.E.V., supra, we reviewed the trial judge's rejection

of the plaintiff's request for permanent alimony in favor of an

award of limited duration alimony following an almost ten-year

marriage.       426 N.J. Super. at 480-81.

       Assessing        the   facts    here,       the   trial       judge    correctly

identified       this     marriage's    length      as   "not    short-term."           He

further acknowledged plaintiff would be unable "to maintain the

marital lifestyle without alimony now and probably not for some

time[.]"        Nevertheless, he concluded, consideration of an award

of permanent alimony was obviated by the parties' relatively




                                            25                                  A-3582-10T1
young ages and the fact that they were not married long enough —

commenting     theirs     was     not    a     twenty-five        to    thirty-year

relationship.    This conclusion was error and must be reversed.

    Contrary to the judge's belief, permanent alimony awards

are not reserved solely for long-term marriages of twenty-five

to thirty years.        While marital relationships of such duration,

when coupled with a created economic dependence by one party,

typically result in permanent alimony awards, there is no per se

rule that permanent alimony is unwarranted unless the twentieth

anniversary    milestone     is   reached.         Moreover,      any    attempt      to

reduce the shared marital experience to a formulaic calculation

of compensation based on the number of years "in the marriage,"

completely      disregards        the     public       policy      considerations

supporting continuation of economic support beyond the spouses'

joined personal lives.

    Although     "[c]ourts        must   consider      the    duration         of    the

marriage" when fixing alimony, "the length of the marriage and

the proper amount or duration of alimony do not correlate in any

mathematical    formula."         Lynn    v.   Lynn,    91    N.J.      510,    517-18

(1982).      The Legislature's confining limited duration alimony

awards to those "shorter-term marriages," where the facts make a

permanent     alimony     award      "inappropriate          or    inapplicable,"

reinforces this concept.          J.E.V., supra, 426 N.J. Super. at 485-




                                         26                                    A-3582-10T1
86 (internal quotation marks and citations omitted) (emphasis

added).

      We do not intend to draw specific lines delineating "short-

term" and "long-term" marriages in an effort to define those

cases     warranting    only    limited    duration     rather     than    permanent

alimony.      We also underscore it is not merely the years from the

wedding to the parties' separation or commencement of divorce

that dictates the applicability or inapplicability of permanent

alimony.      Nevertheless, we do not hesitate to declare a fifteen-

year marriage is not short-term, a conclusion which precludes

consideration of an award of limited duration alimony.

      A    dependent     spouse's       age    alone    also      cannot     obviate

permanent alimony.        See Robertson v. Robertson, 381 N.J. Super.

199, 207-08 (App. Div. 2005) (finding thirty-nine-year-old woman

who     surrendered     employment        opportunities     was      entitled      to

permanent alimony after a twelve-year marriage).                    Admittedly, a

spouse's youth, along with prior education and skills, may tip

the   scale    toward    a     lesser   amount   of     alimony    based     on    the

prospects of viable future employment.                 But youth is merely one

factor weighed in the alimony calculus.

      All facts regarding each unique marital partnership must be

evaluated      when    considering      evidence       regarding     a     claim    of

economic dependence warranting long-lasting support.                      Compliance




                                          27                                A-3582-10T1
with the statute is not accomplished by a listing of facts.

Rather, the statute mandates an analysis of the relationship of

these facts, culminating in an assessment of their respective

importance.        For example, when considering the applicability of

a permanent alimony award, the length of the marriage and the

parties'     ages    are    finite    facts     that      must      be     considered.

N.J.S.A.     2A:34-23b(2)(3).         However,    the     statute's        enumerated

considerations        implicate       other     aspects       of         the     marital

relationship that also must be weighed.                 These include factors

such    as   the     duration   and     cause    of     the      claimed        economic

dependence; sacrifices made to assure the non-dependent spouse's

financial     success;     whether    the     dependent      spouse's          return   to

full-time     employment     causes    disruption       to    the    needs       of     the

children; and the nature and extent of the dependent spouse's

predicted     financial     independence,       measured      against          the    non-

dependent     spouse's     continued        ability     to    provide          financial

assistance.

       In this matter, facts relevant to plaintiff's request for

permanent alimony are many.           A significant relevant fact is her

monthly budget, representing the marital standard of living of

$18,000 per month, or $216,000 per year.                  This amount was found

to represent an "upper-middle-class" marital standard of living,

which was more modest than current earnings would be able to




                                        28                                       A-3582-10T1
maintain.     Nevertheless it is an amount plaintiff cannot achieve

independent of defendant's support.

    Also, for more than two-thirds of the marriage, plaintiff

functioned    as     the    primary    caretaker        for   the    children    and

homemaker for the family, foregoing any earning capacity and

professional success she may have achieved during this period.

She had not worked since 1999.                 She initially left employment

largely     because     the    parties        decided    their      two   children,

separated in age by only a year, needed her care and attention.

Thereafter, plaintiff was the homemaker and primary caretaker

for the parties' three children.

    Under the divorce judgment, defendant's parenting time was

set as every other weekend and, when he was able, dinner on

Wednesdays.    Plaintiff, on the other hand, continued to bear the

lion's share of parenting responsibilities for their three minor

children.      The    parenting    time       schedule   permits     defendant     to

continue his professional endeavors, substantially free of daily

child     rearing     concerns,    such       as   assisting     with     homework,

planning and preparing meals, scheduling activity, and shopping

for the children's needs.

    Undoubtedly,           plaintiff   is       intelligent,        educated,    and

capable of professional employment, but under any conceivable

scenario, her re-employment requires retooling before reentry




                                         29                                A-3582-10T1
into   the   job       market.      Further,        it       is    unrealistic      to    assume

plaintiff    could       generate        earnings       sufficient         to    maintain      the

determined        marital       standard     of     living.              Expert    testimony,

credited     by    the    judge,     estimated           plaintiff's           return    to    the

computer field could, after a few years, eventually result in

earnings     of    $115,000.        This     is     a    far       cry    from    the    marital

standard     of     living       calculated       by         the    court,       necessitating

$216,000 net per year.              Thus, the record does not support that

plaintiff would be able to resume working and earn an amount to

sustain herself in a manner approaching that which the parties

created and enjoyed during the marriage.

       Throughout        the    marriage,     defendant             pursued       his    career,

uninterrupted       by    responsibilities              of    bearing      and     caring      for

children.     His intelligence, drive, and abilities have allowed

him    to    achieve           notable     professional             success,        which       is

accompanied       by     significant       remuneration.                 The    surge    in    his

earnings and the accompanying increase in the marital standard

of living began in the latter third of the marriage, with his

employment at Deutsche Bank in 2003.                         He is fortunate, as there

is no contesting the fact he can, without sacrifice, support

plaintiff and the children, as well as himself in accordance

with the marital standard of living.




                                             30                                          A-3582-10T1
      Each      of     these     considerations          must        be    weighed        when

considering          plaintiff's        request         for      permanent         alimony.

Following       our     review,        we     conclude         the    judge,       however,

incorrectly          evaluated        the      evidence,        primarily         rejecting

permanent alimony because of the misconception that a fifteen-

year marriage would not support a permanent alimony award.                                This

legal     error      permeated        his     overall     consideration           of   other

statutory factors, resulting in an impermissibly conclusory and

cursory analysis.         See Carter v. Carter, 318 N.J. Super. 34, 42

(App. Div. 1999) (criticizing trial judge's failure to adhere to

statutory mandate of N.J.S.A. 2A:34-23b).

      We conclude the trial judge                   failed to fully assess all

evidence        regarding       the         fifteen-year        marital         enterprise,

including plaintiff's inability to achieve something close to

the   marital        standard    of    living      in    the    future,         without    the

benefit    of     defendant's     economic         assistance.            The    failure    to

adhere to the statutory obligation to "make specific findings on

the evidence about [all] the above factors[,]" N.J.S.A. 2A:34-

23c, was error.           Accordingly, the award of limited duration

alimony is reversed and the matter is remanded for an evaluation

of an award of permanent alimony.                       See Gotlib v. Gotlib, 399

N.J. Super. 295, 309 (App. Div. 2008) (providing if a "court




                                              31                                    A-3582-10T1
ignores applicable standards, we are compelled to reverse and

remand for further proceedings").

                                         B.

       Plaintiff next argues the judge abused his discretion in

averaging    the       parties'   expenses       over        several     years    when

computing   the    marital     lifestyle       and    plaintiff's       needs.     She

suggests the judge's calculations "perpetuate the impoverishment

of the dependent spouse."         We are not persuaded.

       We reject plaintiff's suggestion that the marital standard

of living, as used in N.J.S.A. 2A:34-23b(4), is defined by the

dollar amount of expenses incurred immediately prior to filing

for    divorce.        The   "standard    of    living       enjoyed     during    the

marriage"    is    a    concept    that       certainly       includes     objective

criteria, such as the actual amount spent for mortgages, real

estate taxes, car payments, and food expenses.                          However, it

also encompasses more subtle components such as the intervals

between car purchases, whether there has been a preference for

new or pre-owned vehicles, and the frequency of and nature of

restaurants when dining out.

       This record reflects the trial judge's keen awareness of

all aspects of the parties' standard of living.                        He stated the

parties lived well, but not extravagantly, and spent less than

what    defendant's      salary   suggested          could    be   afforded.         He




                                         32                                  A-3582-10T1
accepted much of plaintiff's claimed budget, though reduced to

disallow certain inflated or inapplicable expenses.                   The judge's

assessment of the substantial, credible evidence resulted in a

reduction from plaintiff's asserted monthly expenses of $21,041

to    the   $18,000     budget    the    judge   found    to   more    accurately

reflected expenses.

       Further,   the    judge     fully    assessed     plaintiff's    needs    in

reaching his findings.             The judge understood plaintiff's CIS

budget addressed the needs of plaintiff and the children, and

did not include a reserve for income taxes or savings.                          We

determine that once the children's needs, satisfied by the basic

and supplemental child support awards, are removed, the monthly

sum awarded sufficiently includes estimated income taxes.

       However, we cannot discern from the opinion what findings

and    conclusions      were     drawn     regarding   plaintiff's      requested

savings     component,    supported      by   Fernandez's      testimony,   which

opined on the level of savings by the parties over the last four

years.      Indeed, a court may design an award sufficient to permit

the supported spouse to bolster his or her savings to "protect

. . . against the day when alimony payments may cease" due to

the supporting spouse's death or other change in circumstances.

Khalaf v. Khalaf, 58 N.J. 63, 70 (1971) (citation omitted).




                                         33                              A-3582-10T1
      "Trial judges are under a duty to make findings of fact and

to state reasons in support of their conclusions."                            Heinl v.

Heinl, 287 N.J. Super. 337, 347 (App. Div. 1996) (citing R. 1:7-

4).   "'Meaningful appellate review is inhibited unless the judge

sets forth the reasons for his or her opinion.'"                          Strahan v.

Strahan, 402 N.J. Super. 298, 310 (App. Div. 2008) (quoting

Salch v. Salch, 240 N.J. Super. 441, 443 (App. Div. 1990)).                           On

remand,    we     direct     the     judge        to   review    and   make   findings

regarding N.J.S.A. 2A:34-23b(8), which requires alimony awards

take into consideration "the opportunity for future acquisitions

of capital assets and income[.]"                       The court must clearly set

forth factual findings and legal conclusions for the benefit of

the   parties     and   to   aid     appellate         review.     See   R.   1:7-4(a)

(denoting a trial court's obligation to make findings of fact

and state conclusions of law following hearings resulting in

orders appealable as of right).

                                             C.

      Plaintiff argues the court erred in imputing income to her

of $65,000 per year.           Further, the judge "unfairly" concluded

she had "done nothing" pendente lite to obtain employment, and

erred in immediately imputing this level of earnings, without

allowing    any     period     for     retraining         and    workforce    reentry.

Although we would have preferred more detailed factual findings




                                             34                                A-3582-10T1
regarding imputed income, we cannot agree the income imputation

or its amount was erroneous.           However, we must remand regarding

the effective date of imputation, as there is no evidence to

support     the    court's     conclusion     plaintiff   could   immediately

commence earning $65,000 per year.

       In computing alimony, "[i]ncome may be imputed to a party

who    is   voluntarily   unemployed     or    underemployed."     Golian     v.

Golian, 344 N.J. Super. 337, 341 (App. Div. 2001) (citation

omitted).      "Imputation of income is a discretionary matter not

capable of precise or exact determination but rather requiring a

trial judge to realistically appraise capacity to earn and job

availability."       Storey v. Storey, 373 N.J. Super. 464, 474 (App.

Div. 2004) (citation omitted).          A trial judge's determination in

this    regard    will   not   be   disturbed    absent   an   abuse   of   that

discretion.       Robertson, supra, 381 N.J. Super. at 206.

       In deciding if income should be imputed, the court must

determine "whether the [spouse] has just cause" for voluntarily

remaining unemployed or underemployed.              Caplan v. Caplan, 182

N.J. 250, 268 (2005).          In assessing just cause, the court should

assess factors such as the ages of the children and "the reason

and intent for the voluntary underemployment or unemployment[.]"

Pressler & Verniero, Current N.J. Court Rules, Appendix IX-A,

Comment 12, at 2551 (2013).




                                       35                              A-3582-10T1
       Here, the judge properly performed this analysis.                       Although

plaintiff had been absent from the workforce for many years, she

retains the obligation to contribute to her support.                          Both when

setting child support and in reaching a proper alimony award, a

judge must examine not only each party's income, but also his or

her earning ability.              See Lynn v. Lynn, 165 N.J. Super. 328,

341-42      (App.    Div.)       (noting    earning    capacity        or    prospective

earnings are proper elements for the court's consideration when

determining the amount of alimony to be paid), certif. denied,

81 N.J. 52       (1979).

       Relying      on    the    experts'     opinions     and     plaintiff's      past

achievements,        education,      and     experience,     the    judge     concluded

plaintiff's employment as a computer programmer would result in

a salary between $61,200 and $94,000.                  He chose to impute income

toward the lower end of this range, $65,000, understanding time

had elapsed since plaintiff last performed the tasks of this

job.     We conclude the substantial, credible evidence in the

record      supports      this    finding,     which   will      not    be   disturbed.

Cesare, supra, 154 N.J. at 412.

       We also reject as unfounded plaintiff's argument that the

judge should have imputed income based on plaintiff's plans to

become a teacher, rather than a computer programmer.                         Imputation

must   be    based       on   earning      capacity,   not    employment       desires.




                                             36                                 A-3582-10T1
Plaintiff remains free to pursue her dreams as "[a]ny party is

free to retire, take a vow of poverty, write poetry or hawk

roses in an airport, if he or she sees fit."           Deegan v. Deegan,

254 N.J. Super. 350, 358-59 (App. Div. 1992).           However, she may

not shed her obligations to contribute as best she is able to

her support and that of her children.       Ibid.

      The record, however, does not support the judge's finding

plaintiff had "voluntarily chosen not to become employed" by

failing to obtain employment or retraining pendente lite.                   We

are aware of no authority mandating a dependent spouse, absent

from the workforce, by agreement, for a significant period of

time, to immediately prepare for and return to work pendente

lite, absent notice of this expectation presented by motion or

court directive.     We are not suggesting able spouses do not hold

a   responsibility   to   support   themselves;   we   are   only   finding

there is no support in this record for the judge's conclusion

resulting in the immediate imputation of $65,000 annual income.

      Both employability experts agreed plaintiff needed a period

of retraining before she would be able to secure employment.

Plaintiff had not worked in ten years and her past skills were

stale.   Plaintiff's lack of outside employment over this period

in part resulted from the need to care for three children, and

likely   was   reinforced     by    defendant's     financial       success.




                                    37                              A-3582-10T1
Beginning in 2007, defendant's total annual compensation topped

$1 million.       Also, in 2006, plaintiff underwent brain surgery.

Moreover, the issue of plaintiff's return to work was never

broached pendente lite.             The pendente lite record contains no

request by defendant for plaintiff's resumption of employment,

and   there    are    no   orders    mandating    she    secure   retraining    or

allocating funds to enable her to seek training or "prepare

herself to re-enter the workforce," as the trial judge found she

neglected to do.

       Overall, we do not view these facts as obviously presenting

a    mandate   for    plaintiff's     resumption    of    employment    pendente

lite.     Unlike a short-term marital relationship, one where both

parties had continuously worked but one suddenly stopped, or one

where the parties had no children and their needs could not be

sustained solely by one working spouse, the facts here do not

suggest     the      parties    themselves       anticipated      an   immediate

resumption of employment by the dependent spouse.                  Rather, these

facts strongly suggest the parties held no expectation plaintiff

should immediately return to work.

       This determination does not diminish plaintiff's ultimate

responsibility, and we agree the obligation to contribute to her

own and the children's support has been satisfactorily shown.

We    conclude,      however,   the    judge     abused    his    discretion    by




                                        38                              A-3582-10T1
immediately imputing a prospective salary attainable only upon

retraining,   as   no    evidence   supports       the     finding     plaintiff

ignored her pendente lite responsibilities to obtain work.                   This

portion of the judgment is reversed.           On remand, the effective

date of imputation must be made based on the evidential record,

after   consideration    of   the   time   and      cost     for     plaintiff's

retraining.

                                    D.

    Next, both parties challenge the amount awarded for child

support:   plaintiff argues the award was too low, and defendant

argues it was too high.       The lack of meaningful factual findings

requires this issue also be reexamined.

    Initially,     the   court   calculated    a    basic     support    award,

using the Child Support Guidelines (guidelines), R. 5:6A, of

$501 per week.     The judge further ordered a supplemental award

of $25,000 per child per year, from which the maximum allowable

federal gift tax exclusion was to be deposited into each of the

children's existing UGMA for higher education, and the balance

remitted to plaintiff in equal monthly installments.

    Following plaintiff's post-judgment motion, an error in the

basic child support calculation was identified and corrected to

$997 per week.     The court then adjusted the supplemental award,

reducing it to $1600 per month, or $19,200, presumably per child




                                    39                                  A-3582-10T1
per year.     Plaintiff agrees the amount of the supplemental award

should     have     been    modified        after       correction       to   the       base

guidelines amount.          However, she claims an abuse of discretion

occurred because total support was reduced and the supplemental

support was restricted to require deposit into the children's

UGMA     accounts,     absent        the     parties'        agreement        otherwise.

Plaintiff seeks unrestricted control of the entire supplemental

child support award.

       Defendant      argues       the     child     support      exceeds        what    is

necessary to meet the family's lifestyle, and the basis for the

amount of the supplemental award was not sufficiently stated,

making it unfounded.          Also, he argues, following the correction,

child     support     was    increased        by     $8392       per     year,    without

explanation.

       Even though a supplemental support amount in addition to

the     guideline's    base        amount    is     authorized         because    of     the

parties'    high    level     of    income,       the    judge    must    identify       the

nature of the children's supplemental needs to be satisfied by

the supplemental support awarded.                   See Caplan, supra, 182 N.J.

at 272 (noting that the trial court may take any reasonable

approach in arriving at an appropriate award); Strahan, supra,

402 N.J. Super. at 309-10 (same).                       We reject claims that the

judge     improperly       considered       the     parties'      past     practice       of




                                            40                                    A-3582-10T1
funding     the    children's          anticipated       higher          education      costs

through annual deposits into the UGMA accounts.                               See Strahan,

supra, 402 N.J. Super. at 311 (criticizing an above-guidelines

child support award absent evidence of some "marital standard"

regarding       "the   way    the     parties       treated    the       children").        We

merely require the court to express those needs, in addition to

the annual past practice of saving for the children's education,

to be satisfied by the supplemental support award.

     Following         our    review,    we    agree    necessary         factfinding       to

sustain the supplemental support award must be enhanced.                                  The

judge must explain how the amount of the supplemental award was

calculated, and the circumstances considered in restricting an

amount designated for deposit into the UGMA accounts.                               Finally,

the judge must explain why the total support amount changed,

after it was corrected to comply with the guidelines.7

     We    generally         reject    defendant's      argument          that    the   basic

child   support        amount    was    too    high    in     light      of   the    court's

findings regarding the family's budget.                       The $18,000 per month

needs     did    not    include        the    tax    obligation          associated      with

plaintiff's       alimony       receipt.        26    U.S.C.A.       §    71(a)     (stating

"[g]ross    income      includes       amounts       received    as       alimony").        We

7
     Our calculations align with defendant's, such that the
total of all support — basic and supplemental — increased by
$8392 per year.



                                              41                                    A-3582-10T1
reject as specious defendant's contention the total alimony and

child        support        receipts         exceeded      plaintiff's           budget.

Nevertheless, based on our conclusions regarding the need to

review the alimony award, we note that if the amount of alimony

is     adjusted,     the     amount     of    basic     child    support       must     be

recomputed.

                                             E.

       In her final points, plaintiff argues the court abused its

discretion in:          (1) awarding her one-half of the remainder of

defendant's 2007 cash bonus paid in 2008, as support, rather

than granting her allocable share as equitable distribution; and

(2) concluding she received her interest in defendant's 2008

bonus     as      pendent     lite     support.          Plaintiff        also      urges

modification of the division of the 2009 income tax refunds.

       Pendente      lite,     the      motion     judge        ordered    an       equal

distribution of the funds remaining from the 2007 cash bonus, in

lieu    of     immediately     calculating        defendant's      monthly       support

obligation.        The dispute centered on whether the bonus received

and    deposited     into    the     joint    checking    account    was       an   asset

subject      to    equitable       distribution,         for    which     plaintiff's

entitlement was distinct.              Plaintiff maintains allowing use of

the     monies     to   satisfy        defendant's       pendente       lite     support




                                             42                                  A-3582-10T1
obligations was legal error.          She argues defendant retained his

base salary and half of his bonus and did not pay support.

    Shortly after the gross bonus of $766,507 was received in

February 2008, the complaint for divorce was filed and pendente

lite requests were considered.             Because the court divided the

balance of the monies held in the checking account to satisfy

pendente lite support, plaintiff states she exhausted her share

of the asset to meet ongoing household expenses that should have

been provided by defendant's current income.            On the other hand,

defendant was not only freed from paying pendente lite support,

but also retained his salary and his share of the asset for his

own use and enjoyment.

    Following trial, the judge did not consider this issue,

though   it   had   been   reserved   for    final   determination   in    the

pendente lite order.       On remand, the treatment and allocation of

the 2007 bonus paid in February 2008 must be considered.

    As for the 2008 bonus, the judge determined the amount

subject to equitable distribution was limited to the period of

the marriage, ending upon the initiation of the divorce action.

The complaint was filed on March 10, 2008, so plaintiff's one-

half interest in the sum earned between January 1, and March 10,

2008, was calculated as $108,300.             The judge then concluded,

"whatever amount was due [plaintiff] from the 2008 bonus ha[d]




                                      43                             A-3582-10T1
been more than offset by the more than two years of tax[-]free

payments,    both    lump    sum       and      periodic,       [she]    ha[d]     received

during    the    pendency       of    the       divorce     action[,]"        computed      to

average approximatly $22,000 per month.

    At trial, defendant argued he negotiated his bonus, paid in

February 2009, at the time of his promotion in May 2008 — two

months    following      plaintiff's         filing       for     divorce.        The    trial

judge's opinion does not make specific credibility findings, but

the inference to be made from the decision is that the judge

accepted defendant's testimony regarding his negotiation of the

2008 bonus.        The record contains no contrary information.                            On

appeal,    plaintiff      urges       a     different      treatment         of   the    bonus

funds,    baldly    asserting         the    bonus       amount    resulted       from    "the

momentum    and     impact       of       the        marriage."         We    reject      this

proposition as without evidential support, and decline to alter

the judge's findings and conclusions.

    Plaintiff lastly argues she held an entitlement to refunds

resulting from the parties' joint 2009 state and federal tax

returns.        During    the     post-judgment            reconsideration         motions,

defendant sought retention of the refund because plaintiff had

no taxable income.           The judge agreed.                    On appeal, plaintiff

suggests    defendant's      proofs         were       insufficient      to   support     the




                                                44                                  A-3582-10T1
result.        We conclude the argument lacks sufficient merit to

warrant discussion in our opinion.                    R. 2:11-3(e)(1)(E).

                                               F.

       In his cross-appeal, defendant attacks the order to pay

plaintiff's         counsel    fees      and    challenges       the   amount     of   life

insurance he was ordered to provide.                         We disagree the judge

abused    his    discretion         by    ordering        defendant    to   satisfy     the

balance of plaintiff's outstanding attorney's fees and costs.

We determine, however, a factual error occurred in the review of

the life insurance issue, necessitating reversal and remand.

                                               1.

       Fees    in    family       actions      are    normally    awarded    to    permit

parties with unequal financial positions to litigate on an equal

footing.       A counsel fee award is left to the sound discretion of

the trial court, after consideration of the factors identified

in Rule 5:3-5(c).           We will disturb a trial court's determination

of a counsel fee award "only on the rarest occasions, and then

only   because       of    a   clear      abuse      of   discretion."       Rendine     v.

Pantzer, 141 N.J. 292, 317 (1995).

       Here,    the       judge    properly         and   carefully    considered       all

applicable       factors       and       exercised        reasonable     discretion      in

ordering       defendant          to     pay      the     balance      of   plaintiff's




                                               45                                 A-3582-10T1
outstanding counsel fees.            We identify no basis to set aside

that order.

                                       2.

    The final issue raised in defendant's cross-appeal focuses

on his obligation to retain life insurance to secure his support

obligations.      See   N.J.S.A.     2A:34-25    (providing     authority     for

requiring life insurance as security for an alimony or child

support obligation).       The judge denied defendant's motion for

reconsideration    seeking      to    annually     reduce      the   amount   of

insurance designed to guarantee alimony, apparently because he

misunderstood the motion.            In denying        the motion, the judge

stated,   "[defendant]'s       application      that    [plaintiff]    maintain

life insurance in the amount of $500,000 per each of the three

children until a child is emancipated misses the fact that he is

the dominant income earner and supporting parent."

    This issue too is subject to review on remand.                       First,

defendant's    request    on    reconsideration          was   not   addressed.

Second, an allocation of the total amount of life insurance

between plaintiff and the children must be made.                 The ambiguous

requirement that plaintiff be named a beneficiary "to the extent

of her interest" cannot stand.




                                       46                              A-3582-10T1
                                             IV.

       In    summary,      we   reverse      the   order      of   limited    duration

alimony and remand for consideration of an award of permanent

alimony.        Regarding       this    issue,     we    affirm    the    calculations

fixing the marital lifestyle, except with respect to the issue

of savings.       The judge must consider plaintiff's budget request

and provide specific findings and conclusions on this issue.

The determination to impute income to plaintiff is affirmed.

However, we reverse as to the commencement of income imputation.

On remand, the judge must consider the time and money necessary

for   plaintiff       to   update      her   skills     to   enable   her    to    obtain

employment at the level so imputed.                      The basic child support

amount is affirmed, subject to recompilation in the event of

changes in the amount of alimony.                     Also on remand, the judge

must articulate findings and conclusions regarding the nature of

the supplemental child support award and must analyze the basis

for restriction of a substantial portion of that award.                                   We

affirm the determination regarding the 2008 bonus and remand for

findings and conclusions on the distribution of the 2007 bonus.

We    affirm    the    determination          regarding      the   2009     income      tax

refund.       On the cross-appeal, we affirm the award of counsel

fees.       We remand for clarification of defendant's life insurance

obligations.          The judge must consider defendant's request to




                                             47                                   A-3582-10T1
annually   reduce   the   life   insurance   component   securing   his

alimony obligation and specifically allocate the amount of life

insurance between plaintiff and the children.

    Affirmed in part, reversed in part, and remanded.           We do

not retain jurisdiction.




                                  48                          A-3582-10T1